Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 Claims 1-10 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to remarks/arguments
This is a non-final Office action in response to applicant's remarks/arguments filed on 04/07/2022.
   Status of the claims:
Applicant’s arguments, see Remarks pages 6-9, filed 04/07/2022, with respect to the rejection(s) of claim(s) 1-4, 6-9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Honda et al. (JP 2016080409 A) necessitated by the applicant’s arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 20050030520 A1) in view of Honda et al. (JP 2016080409 A).
Regarding claim 1, Wada teaches a measuring apparatus for measuring at least any one of a separation displacement that is a displacement of a target to be measured that is moved in a predetermined direction and a moving velocity that is a relative velocity in a direction orthogonal to the predetermined direction, the apparatus comprising: 
and 107the arithmetic processing unit detects a beat frequency based on the beat signal, calculates a frequency difference that is a difference between the beat frequency at the time of measurement and a reference frequency that is a beat frequency in a predetermined reference state, and calculates at least any one of the moving velocity and the separation displacement, on the basis of the frequency difference and an inclination angle of the optical axis of the laser light that is disposed to be inclined (Fig. 15, para [0005]-[0007]).
Wada fails to explicitly teach but Honda teaches 
an optical splitter (fig. 1, beam splitter 14) splitting laser light (Fig. 1, The FSF laser light source 11 has a resonator (not shown) in which an acousto-optic element (not shown) is provided. For this reason, the frequency of the laser beam is modulated by the acousto-optic device every time the laser beam circulates in the resonator. As a result, the FSF laser light source 11 emits laser light whose frequency varies linearly with respect to time. In FIG. 1, laser light is indicated by a broken line, and an arrow indicated on the broken line indicates a direction in which the laser light propagates) that is modulated with respect to time by a predetermined frequency modulation velocity into reference light and measurement light (fig. 1, Laser light emitted from the FSF laser light source 11 is projected onto the beam splitter 14. Part of the laser light projected on the beam splitter 14 is transmitted through the beam splitter 14, projected onto the condenser lens 15, collected by the condenser lens 15, and then received by the end face of the optical fiber 18……On the other hand, the laser beam reflected by the beam splitter 14 is projected toward the first reflection source R1. The laser light (reference light) reflected by the first reflection source R 1 passes through the beam splitter 14, is reflected by the beam splitter 17, and is received by the light receiving element 12);
 one or two or more measuring heads including an irradiation and light receiving surface that irradiates the measurement light and receives reflection light obtained by reflection of the measurement light (Fig.1, measurement head 2, Further, the measurement head 2 of the present embodiment includes a condenser lens 21. The measuring head 2 projects a part of the laser light emitted from the distance measuring device main body 1 and transmitted through the measuring head coupling optical fiber 3 toward the surface of the measurement target M.); 
a light detection unit outputting a beat signal by light interference between the reflection light and the reference light (Fig. 1, receiving element 12, And all of the measurement light which the laser beam radiate | emitted from the FSF laser light source 11 reflected in the to-be-measured object M is received by the light receiving element 12.); 
and an arithmetic processing unit to which the beat signal is input, wherein in the measuring head, an optical axis of the laser light that is irradiated from the irradiation and light receiving surface is disposed to be inclined with respect to the predetermined direction (Fig. 1, distance calculation 13, The distance calculation means 13 calculates the difference between the frequency of the measurement light transmitted through the measurement head coupling optical fiber 3 and received by the light receiving element 12 and the frequency of the reference light received by the light receiving element 12) 
It would have been obvious to modify Wada’s velocimeter in view of Honda to include an optical splitter so that the velocimeter can be used to accurately measure a distance of an object even when applied under adverse environment.
Regarding claim 2, Wada teaches The measuring apparatus according to claim 1, wherein the arithmetic processing unit includes a moving direction acquisition unit acquiring information that indicates a moving direction of the target to be measured that is moved in the direction orthogonal to the predetermined direction, and calculates at least any one of the moving velocity and the separation displacement on the basis of the information indicating the moving direction that is acquired by the moving direction acquisition unit (Para [0007] and [0011]. See also, para [0020]).
Regarding claim 3, Wada teaches the measuring apparatus according to claim 1 or 2, 108wherein the arithmetic processing unit includes a velocity acquisition unit acquiring the moving velocity, and calculates the separation displacement on the basis of the moving velocity that is acquired by the velocity acquisition unit (Para [0023]. See also, para [0312]).  
Regarding claim 4, Wada teaches the measuring apparatus according to claim 1 or 2, wherein the arithmetic processing unit includes a separation displacement acquisition unit acquiring the separation displacement, and calculates the moving velocity on the basis of the separation displacement that is acquired by the separation displacement acquisition unit (Para [0370]).
Regarding claim 6, Wada teaches a measuring method for measuring at least any one of a separation displacement that is a displacement of a target to be measured that is moved in a predetermined direction and a moving velocity that is a relative velocity in a direction orthogonal to the predetermined direction, the method comprising: wherein in the arithmetic processing step, a beat frequency based on the beat signal is detected, a frequency difference that is a difference between the beat frequency at the time of measurement and a reference frequency that is a beat frequency in a predetermined reference state is calculated, and at least any one of the moving velocity and the separation displacement is calculated on the basis of the frequency difference and an inclination angle of the optical axis of the laser light that is disposed to be inclined (Wada, (Fig. 15, para [0005]-[0007]).
Wada fails to explicitly teach but Honda teaches 
a splitting step of splitting laser light that is modulated with respect to time by a predetermined frequency modulation velocity into reference light and measurement light (Honda, fig. 1, beam splitter 14); 
an irradiation and light receiving (The distance measuring device body 1 receives an FSF laser light source (frequency shift feedback laser light source) 11 that emits laser light whose frequency linearly varies with time, and reflected light of the laser light emitted from the FSF laser light source 11. A light receiving element 12, a first reflection source R 1 for reflecting laser light emitted from the FSF laser light source 11 as reference light, and a distance calculation means 13.) step of irradiating a surface of the target to be measured with the measurement light from an irradiation and light receiving surface and of receiving reflection light obtained by the measurement light that is reflected on the surface of the target to be measured with the irradiation and light receiving surface, by using one or two or more measuring heads in which an optical axis of the laser light that is irradiated from the irradiation and light 110receiving surface is disposed to be inclined with respect to the predetermined direction (Fig.1, measurement head 2, One end of the measurement head coupling optical fiber 3 is inserted into the measurement head 2 of the present embodiment. Further, the measurement head 2 of the present embodiment includes a condenser lens 21. The measuring head 2 projects a part of the laser light emitted from the distance measuring device main body 1 and transmitted through the measuring head coupling optical fiber 3 toward the surface of the measurement target M. Specifically, a part of the laser light emitted from the end face of the measuring head coupling optical fiber 3 (end face on the laser light projection side) is condensed by the condenser lens 21 and then directed toward the surface of the measurement target M. To be flooded. The laser light (measurement light) reflected by the surface of the measurement target M is collected by the condenser lens 21 and then received by the end face of the measurement head coupling optical fiber 3, and the distance is measured via the measurement head coupling optical fiber 3. It is transmitted toward the measuring apparatus body 1);  
a light detecting step of outputting a beat signal by light interference between the reflection light and the reference light (Fig. 1, receiving element 12, And all of the measurement light which the laser beam radiate | emitted from the FSF laser light source 11 reflected in the to-be-measured object M is received by the light receiving element 12.);
and an arithmetic processing step of performing arithmetic processing with an arithmetic processing unit by inputting the beat signal into the arithmetic processing unit ((Fig. 1, distance calculation 13, The distance calculation means 13 calculates the difference between the frequency of the measurement light transmitted through the measurement head coupling optical fiber 3 and received by the light receiving element 12 and the frequency of the reference light received by the light receiving element 12).
It would have been obvious to modify Wada’s velocimeter in view of Honda to include an optical splitter so that the velocimeter can be used to accurately measure a distance of an object even when applied under adverse environment.
Regarding claim 7, Wada teaches The measuring method according to claim 6, wherein in the arithmetic processing step, a moving direction acquiring step of acquiring 111information that indicates a moving direction of the target to be measured is provided, and at least any one of the moving velocity and the separation displacement is calculated on the basis of the information indicating the moving direction that is acquired in the moving direction acquiring (Para [0007] and [0011]. See also, para [0020]).
Regarding claim 8, Wada teaches The measuring method according to claim 6 or 7, wherein in the arithmetic processing step, a velocity acquiring step of acquiring the moving velocity is provided, and the separation displacement is calculated on the basis of the moving velocity that is acquired in the velocity acquiring step (Para [0023]. See also, para [0312]).  
Regarding claim 9, Wada teaches The measuring method according to claim 6 or 7, wherein in the arithmetic processing step, a separation displacement acquiring step of acquiring the separation displacement is provided, and the moving velocity is calculated on the basis of the separation displacement that is acquired in the separation displacement acquiring step (Para [0370]).



Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter.      
Regarding claim 5, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features: 
wherein the arithmetic processing unit includes a calibration data acquisition unit acquiring a velocity difference that is measured by changing the moving velocity of the target to be measured, as a calibration velocity difference, acquires a difference in the beat frequency at the time of changing the moving velocity of the target to be measured in order to acquire the calibration velocity 109difference, as a calibration frequency difference, and calculates the inclination angle of the optical axis of the laser light by using a wavelength of the laser light, the calibration velocity difference, and the calibration frequency difference.
    Claim 10 is allowed   	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645